Citation Nr: 1439010	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for papillary thyroid carcinoma. 

2.  Entitlement to service connection for soft tissue sarcoma.

3.  Entitlement to service connection for loss of the parathyroid, as secondary to papillary thyroid carcinoma.

4.  Entitlement to service connection for cancer of the lymph nodes, as secondary to papillary thyroid carcinoma.

5.  Entitlement to service connection for loss of use of the right arm, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes. 

6.  Entitlement to service connection for removal of the jugular vein, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.   

7.  Entitlement to service connection for loss of shoulder nerves, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes.


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for thyroid carcinoma, and denied service connection for soft tissue sarcoma, loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein, and loss of shoulder nerves. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  At his hearing, the Veteran and his representative clarified that issues 3-7 were being claimed as secondary to papillary thyroid carcinoma.

In May 2012, the Board determined that there was new and material evidence sufficient to reopen the claim of entitlement to service connection for papillary thyroid carcinoma, and remanded all of the issues on appeal for additional development.  The case was remanded again in March 2013.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and therefore it is presumed he was exposed to Agent Orange or other herbicides while there.

2.  The Veteran had cancer of the thyroid, but no soft tissue sarcoma.

3.  The Secretary of VA has specifically determined there is a no positive association between herbicide exposure and cancer of the thyroid.

4.  Cancer of the thyroid is not attributable to service and was not manifest within one year of separation from service.  

5.  Since service connection is not established for cancer of the thyroid, secondary service connection cannot be established for loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein, or loss of shoulder nerves.


CONCLUSIONS OF LAW

1.  Cancer of the thyroid was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).  

2.  Secondary service connection for loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein, or loss of shoulder nerves is not warranted.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2008 and December 2008 letters prior to the initial adjudication of the claim, as well as in subsequent notice dated in January 200, February 2009, and June 2012.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

The Veteran maintains that he developed thyroid cancer due to presumed inservice herbicides exposure in Vietnam.  In turn, he argues, his other claimed disabilities are secondary to the thyroid cancer.  It is also generally asserted that the Veteran's cancer is a soft tissue sarcoma.

The STRs do not reflect that the Veteran had thyroid cancer or any manifestations thereof.  In addition, the record does not reflect that thyroid cancer was manifest or diagnosed within one year of service.  

Rather, the record shows that thyroid cancer was first manifest and diagnosed many years after service.  The Veteran was hospitalized in October 2006 for thyroid cancer, during which time he underwent total thyroidectomy and modified neck dissection.  The Veteran was seen for follow-up for thyroid carcinoma in February 2007.  The assessment included thyroid carcinoma and the Veteran's primary care physician, Dr. P.P. (a VA physician), indicated that he imagined this was an Agent Orange related problem and would mark it as such.  By April 2007, it was noted that the thyroid cancer had not recurred.  The same was noted a year later.

In January 2009 VA treatment records from Dr. P.P., this physician noted that the Veteran had been having some difficulties with Agent Orange certification for his thyroid cancer.  Dr. P.P. stated that the Veteran's thyroid cancer should be service connected as it is under the classification of a soft tissue sarcoma.  The assessment included history of thyroid carcinoma and Dr. P.P. reiterated that he believed this should be Agent Orange related. 

The Veteran was afforded a VA examination to evaluate his claimed thyroid cancer in October 2009.  The diagnoses included papillary thyroid carcinoma with metastasis to cervical lymph nodes, status post surgeries.  The examiner noted that the Veteran's thyroid cancer was not on the presumptive list, was not a subtype of such listed cancers, and that he did not have soft tissue sarcoma.  The physician did opine that it was possible, but not knowable, that the Veteran's disability was chronic, as thyroid papillary carcinoma can be present for many years, dormant in the thyroid gland starting in young adulthood, and then becomes aggressive and metastasizes later in life.  The physician opined that it was at least as likely as not that the Veteran's current cancer disability was attributable to his in-service herbicide exposure.  However, in a July 2011 addendum, the same VA examiner revised his opinion and opined that it was less likely than not that the Veteran's papillary thyroid cancer had any causal relationship to his previous military herbicide exposure.  In providing a rationale for his revised opinion, the VA examiner stated that there had been roughly a 30 year latency following the Veteran's herbicide exposure until his diagnosis of thyroid cancer.  He added that medical references cite previous radiation exposure as causing thyroid cancer, but provide no evidence that herbicide exposure is a cause.  He concluded by stating that papillary thyroid cancer was absent from the National Academy of Science's list of cancers associated with herbicide exposure. 

A January 2011 statement, Dr. V.J.K., an oncologist, indicated that the Veteran had received treatment by him for thyroid papillary carcinoma, soft tissue sarcoma, and cancer of the lymph nodes.  Dr. V.J.K. opined that it was at least as likely as not that these conditions were at least as likely as not attributable to Agent Orange/solvent exposure during the Veteran's service in Vietnam.  However, a subsequent August 2011 Report of Contact reflects that Dr. V.J.K. advised the RO that he wished to withdraw the January 2011 statement, as he had never treated the Veteran for soft tissue sarcoma and had no reliable evidence to support the association between thyroid cancer and Agent Orange exposure.  He stated that the recent medical literature had failed to show a definite connection between thyroid cancer and Agent Orange and he currently had no direct evidence of an absolute proven link between thyroid cancer and Agent Orange.  However, he added that it was his personal belief that there may be an association, although there was really no scientific basis for such opinion. 

Thus, this physician revised his opinion and the resulting opinion provided was no more than equivocal regarding whether Agent Orange causes (his) thyroid cancer.  The physician was definitive when he stated that he had never treated the Veteran for soft tissue sarcoma.  The Board also notes that the cancer in the lymph nodes from metastasis of the thyroid cancer to that area.

At his December 2011 Board hearing, the Veteran indicated that his thyroid cancer was due to inservice herbicides exposure.  He reported that he had undergone surgery and treatment for the residuals of that cancer, resulting in the other claimed disabilities.  The Veteran and his representative discussed the confusing nature of the two medical opinions of record.  Thereafter, the Board remanded this case for additional evidentiary development to include a supplemental medical opinion regarding whether the Veteran had a soft tissue sarcoma.  In February 2014, this opinion was provided.  The examiner indicated that there was no soft tissue sarcoma.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If exposed to herbicides during that service, then if later the Veteran has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

However, the listed diseases under 38 C.F.R. § 3.309(e) do not include thyroid cancer.  Thus, a grant of service connection for thyroid cancer does not result by way of the presumption of exposure to herbicides in service.  Although Dr. P.P. indicated that thyroid cancer is herbicide-related, the pertinent laws and regulations do not recognize this cancer as being presumptively related to inservice herbicides exposure.  

Nevertheless, not meeting the requirements of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To the extent that it is asserted that the Veteran has a soft tissue cancer, the most probative evidence establishes that it is not a soft tissue carcinoma and the Veteran otherwise does not have a soft tissue carcinoma.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Since the Veteran has not had a soft tissue carcinoma, service connection is not warranted for that claimed disability.  

With regard to thyroid cancer and its complications, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Malignant tumors will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlart v. Nicholson, 21 Vet. App. 456 (2007).  This case involves complex questions, as evidenced by the physicians' opinions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, Dr. P.P.  provided an opinion that the Veteran had an herbicide-related cancer.  However, as indicated above, VA does not recognize thyroid cancer as a presumptive cancer.  The VA examiner who conducted the October 2009 examination initially indicated that it was possible that thyroid cancer could have remained dormant since service and was attributable to inservice herbicides exposure.  However, the examiner revised the opinion and opined that it was less likely than not that the Veteran's papillary thyroid cancer had any causal relationship to his previous military herbicide exposure due to the prolonged latency as well as the lack of a causal connection being shown in medical literature.  Since this examiner cited research references, it appears that research was performed then the opinion was revised.  Dr. V.J.K., an oncologist, initially indicated that it was at least as likely as not that these conditions were at least as likely as not attributable to Agent Orange/solvent exposure during the Veteran's service in Vietnam.  However, this physician also presented a revised opinion, stating that the Veteran did not have soft tissue sarcoma and also that there is no reliable evidence to support the association between thyroid cancer and Agent Orange exposure.  Again, there was a citation to medical literature, although he personally thought that there remained a possibility.  Finally, another VA examiner, in February 2014, confirmed that there was no soft tissue sarcoma.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the opinion of P.P. is contradicted by two subsequent (revised) opinions.  These opinions, which cited to medical literature for support, are more probative because of the supporting citations, which in turn are supported by VA law and regulations, as noted.  Although Dr. V.J.K stated that it was his personal belief that there may be an association, he then qualified this already equivocal portion of the opinion by stated that there is no scientific basis for such opinion.  In sum, they conclude no scientific foundation for establishing a relationship between thyroid cancer and herbicides exposure, as also concluded by the National Academy of Science, as indicated in VA laws and regulations.  Moreover, there is no other etiological link, absent the asserted connection to herbicides exposure, between the thyroid cancer and service or the one year presumptive period.  Accordingly, service connection for thyroid cancer is denied.  As such, secondary service connection cannot be established for loss of the parathyroid, cancer of the lymph nodes, loss of use of the right arm, removal of the jugular vein, or loss of shoulder nerves.


ORDER

Entitlement to service connection for papillary thyroid carcinoma is denied.

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to service connection for loss of the parathyroid, as secondary to papillary thyroid carcinoma is denied.

Entitlement to service connection for cancer of the lymph nodes, as secondary to papillary thyroid carcinoma is denied.

Entitlement to service connection for loss of use of the right arm, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes is denied. 

Entitlement to service connection for removal of the jugular vein, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes is denied.   

Entitlement to service connection for loss of shoulder nerves, as secondary to papillary thyroid carcinoma and/or cancer of the lymph nodes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


